Citation Nr: 0706469	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-03 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to Specially Adapted Housing 
or Special Home Adaptation Grant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to January 1946.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

In an August 2006 written statement (prior to the 
promulgation of a decision in the appeal), the veteran 
expressed his intent to withdraw his appeal seeking 
entitlement to Specially Adapted Housing or Special Home 
Adaptation Grant; there is no question of fact or law 
remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met; the Board has no further jurisdiction in 
the matter. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.201, 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw his appeal, further discussion of the impact of the 
VCAA is not necessary.

II.	Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.  

In an August 2006 written statement, the veteran has 
withdrawn his appeal seeking entitlement to Specially Adapted 
Housing or Special Home Adaptation Grant.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter.


ORDER

The appeal seeking entitlement to Specially Adapted Housing 
or Special Home Adaptation Grant is dismissed.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


